Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33033 PORTER BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-1142247 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2500 Eastpoint Parkway, Louisville, Kentucky (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (502)499-4800 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, no par value NASDAQ Capital Market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer (as defined in Rule 405 of the Securities Act).Yes☐
